Affirmed and Opinion filed April 29, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-01119-CR

                        DAVID MCKEAND, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 1925760

                                   OPINION


      This appeal arises from a pretrial writ of habeas corpus. The trial court
issued a writ of habeas corpus but denied the relief sought, refusing to dismiss the
case. Appellant filed a timely notice of appeal.

                                      BACKGROUND

      A deputy constable conducted a traffic stop of appellant’s vehicle and
arrested appellant. Suspecting appellant had been driving while intoxicated, the
deputy constable obtained a blood draw. See Tex. Transp. Code Ann. § 724.012.
The record reflects appellant’s blood alcohol content was .08. Appellant asserted
there was no probable cause to arrest. He also asserted that he was unreasonably
seized when handcuffed and placed in the back of a patrol car. The trial court
conducted a hearing on November 8, 2013, which was recessed and concluded on
November 12, 2013. The trial court set bond at $500 but denied appellant’s
requested relief to dismiss the charges of driving while intoxicated, second offense,
pending against him.

                                PRETRIAL HABEAS CORPUS

      The issues raised in appellant’s application for pretrial writ of habeas corpus
and his brief on appeal regard the legality of appellant’s arrest and the
consequences arising from the arrest. If proven, appellant’s claims would result in
suppression of evidence, not dismissal of the charges. An unlawful arrest, in itself,
does not justify a reversal of a conviction. Frisbie v. Collins, 342 U.S. 519, 522,
72 S. Ct. 509, 96 L. Ed. 541 (1952); Stiggers v. State, 506 S.W.2d 609, 611 (Tex.
Crim. App. 1974). It therefore follows that an unlawful arrest, in itself, does not
justify the dismissal of a prosecution before trial.

      The pretrial writ of habeas corpus is “an extraordinary writ.” Ex parte
Weise, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001). Neither a trial court nor an
appellate court may entertain an application for writ of habeas corpus when there is
an adequate remedy by appeal. Id. A pretrial writ may not be used to challenge a
denial of a pretrial motion to suppress. Ex parte Conner, 439 S.W.2d 350 (Tex.
Crim. App. 1969); see Ex parte King, 134 S.W.3d 500, 502 (Tex.App.—Austin
2004, pet. ref'd). By analogy to Conner, appellant cannot use pretrial habeas
corpus as a substitute for a motion to suppress and thereafter pursue an
interlocutory appeal of the court’s pretrial ruling.

                                           2
      We conclude the trial court did not err in refusing to dismiss the charges
pending against appellant. Accordingly, we affirm the trial court’s ruling.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Publish — Tex. R. App. P. 47.2(b).




                                         3